ON MOTION FOR REHEARING.
In motion for rehearing defendant urges that by reason of fact that plaintiff did not renew his exceptions, as to granting of new trial after the nunc pro tunc order, made after expiration of term, no exceptions were preserved by plaintiff.
The above contention appears to be based upon defendant's theory that by correcting the record to speak the truth, the trial court rendered a new judgment to which plaintiff should have excepted. If such be the case then the defendant, by its objection and excepting to the same, is in the peculiar position of now urging affirmance of a judgment which it objected and excepted to.
In our opinion we hold that the trial court had the right to, at a subsequent term, make an order based upon its notes, so as to make the record speak the truth. The trial court, however, had no jurisdiction to render a new judgment.
We conclude that plaintiff's exception duly taken at the time the judgment was rendered is sufficient. *Page 683 
Defendant again raises point on omission of plaintiff's abandoned pleading. We fully express our conclusion on that point in our original opinion.
Defendant in its motion makes further claim as follows:
"Plaintiff cannot dispute and is bound by the allegations of his petition which alleged that plaintiff's wife `breathed in' carbon monoxide gas from the radiant fire heater and from the meter."
The above presents novelty in view of the fact that defendant asked and received withdrawal instruction as follows:
"The court instructs the jury that the alleged issue that defendant negligently supervised the installation of the radiant fire heater without a flue and negligently failed to warn plaintiff or Mrs. Vaughn of the danger thereof, and assured them of its safety, is withdrawn from your consideration and you will not consider the same as an element of negligence against defendant in arriving at your verdict in this case."
Further, defendant asked and was given Instruction I as follows:
"The court instructs the jury that even should they believe and find from the evidence that natural gas escaped in the house in question of plaintiff, yet if they further believe and find that said gas did not contain carbon monoxide, then your verdict must be in favor of the defendant."
In the light of the pleadings and the evidence in this case, the instruction, supra, certainly gives defendant all that it is entitled to receive.
We quote allegations of plaintiff's petition, not copied in our original opinion as follows:
"Defendant supplied natural gas containing carbon monoxide and natural gas hydrocarbons, deadly to persons breathing in said carbon monoxide and said other deadly gas, said gas being supplied to said house for use by the plaintiff and deceased through a system of pipes through a meter owned and supplied by defendant and through pipes into a radiant fire gas heater." (Italics ours.)
The issue was presented in plaintiff's instruction upon the sole theory that death was caused by escape of unburned natural gas escaping through alleged defective meter connection.
There is evidence to the effect that such gas breathed in quantity kills.
Dr. Welch, witness for plaintiff, testified that according to his belief plaintiff's wife died from axphyxiation. The examination of experts is so interrupted by objections and remarks of counsel that one has to carefully read the record to get the purport of what was said.
After Dr. Welch had testified as to death by axyphyxiation and testified that natural gas breathed in sufficient quantities would kill, he was asked: "What elements are in it that are lethal? (Webster *Page 684 
defines "lethal" as deadly, mortal, fatal.) The doctor's answer was as follows: "Well, usually carbon monoxide and also methane are usually the ones that are lethal."
Based upon the evidence from which it can be reasonaby inferred that unburned natural gas, having a strong odor, escaped from the defective meter connection and further evidence that plaintiff's wife died from axphyxiation from breathing said unburned natural gas, the lethal elements of which are testified to as "usually carbon monoxide and also methane," we conclude there was substantial evidence to support the verdict.
Defendant again raises the question of weight of evidence. We repeat, that weighing of the evidence does not come within our province. However, as the trial court ruled on the expressed ground of no substantial evidence, we find nothing in the record that justifies us to conclude that the trial court passed upon the weight of no substantial evidence.
Having ruled that the trial court erred in granting a new trial upon the specific grounds stated by the court, we rule against defendant on its contention that the trial court based its ruling upon weight of testimony.
Defendant's motion for rehearing denied. All concur.